DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendment filed 16 November 2021 has been entered in full. Accordingly, claims 1-20 are pending in the application.
Regarding the rejections under 35 U.S.C. 103, Applicant has, in response, amended claims 1, 15, and 20 to recite: “processing a plurality of image frames obtained from more than one image capture device” and “causing display of the generated user interface data on a virtual reality display of a computing device relative to a point of view of the virtual reality display”. Applicant argues that the prior art of record does not disclose or suggest the above limitations. Applicant’s arguments are moot because the new ground of rejection relies on new art, as necessitated by the amendment.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 15, 16, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. (U.S. Pub. No. 2018/0066956), hereinafter “Kim”.
Regarding claim 1, Kim teaches:
A computer-implemented method (See the Abstract.) comprising: 
processing a plurality of image frames obtained from more than one image capture device to establish a world-space map (See [0339]: “Meanwhile, the processor 270 may receive a plurality of images from a plurality of different vehicles located in the vicinity of a POI. The processor 270 may generate a 3D map by performing 3D modeling on the plurality of images. The processor 270 may show the vehicle 100, the POI, and objects on the generated 3D map.” The 3D map is considered to meet the claimed “world-space map”.); 
for at least one of the plurality of image frames, determining a segmentation (See [0352]: “The POI specifying unit 813 may receive vehicle external image data from the vehicle external image acquisition unit 812. The POI specifying unit 813 may specify a first area corresponding to a preset POI in a vehicle external image. The POI specifying unit 813 may constantly track the specified first area.”)
generating user interface data for display using the world-space map and the segmentation (See Figs. 15-21B and [0361]-[0362]: “The determination unit 817 may determine as to an overlaid state based on whether the POI is overlaid with a specific object at any pixel in a combined 2D coordinate system into which 3D map information and a vehicle external image are merged. The determination unit 817 may determine as to an overlaid state based on whether the POI is hidden behind a specific object from a point of view of the vehicle 100 in a combined 3D coordinate system into which 3D map information and a vehicle external image are merged.” Also see [0436]-[0437]: “In response to determination that the POI 1510 is overlaid by the object 1520, the processor 270 may control the display unit 251 to add transparency to the object 1520, as shown in FIG. 16. In response to determination that the POI 1510 is overlaid by the different object 1520, the processor 270 may control the display unit 251 to remove the object 1520, as shown in FIG. 17.”); and 
causing display of the generated user interface data on a virtual reality display of a computing device relative to a point of view of the virtual reality display (See Fig. 22 and [0336]: “The processor 270 may control the display unit 270 to display, from a point of view of the vehicle 100, the image acquired by the different vehicle. For example, the processor 270 may perform graphics processing on the image acquired by the different vehicle so as to make a user to feel as if the image is captured by the vehicle 100.”).

Regarding claim 2, Kim teaches:
The method of claim 1, wherein generating user interface data for display comprises: generating a real-time virtual effect in screen-space using the world-space map and the segmentation; and displaying the real-time virtual effect in a current image (See Figs. 15-21B and [0361]-[0362]: “The determination unit 817 may determine as to an overlaid state based on whether the POI is overlaid with a specific object at any pixel in a combined 2D coordinate system into which 3D map information and a vehicle external image are merged. The determination unit 817 may determine as to an overlaid state based on whether the POI is hidden behind a specific object from a point of view of the vehicle 100 in a combined 3D coordinate system into which 3D map information and a vehicle external image are merged.” Also see [0436]-[0437]: “In response to determination that the POI 1510 is overlaid by the object 1520, the processor 270 may control the display unit 251 to add transparency to the object 1520, as shown in FIG. 16. In response to determination that the POI 1510 is overlaid by the different object 1520, the processor 270 may control the display unit 251 to remove the object 1520, as shown in FIG. 17.”).

Kim teaches claim 15 for the reasons given in the treatment of claim 1. Kim further teaches:
A computing apparatus, the computing apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, configure the apparatus to: (See the Abstract.)

Kim teaches claim 16 for the reasons given in the treatment of claim 2.

Kim teaches claim 20 for the reasons given in the treatment of claim 1. Kim further teaches:
A non-transitory computer-readable storage medium, the computer-readable storage medium including instructions that when executed by a computer, cause the computer to: (See the Abstract.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 11, 12, 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2018/0066956) in view of Patra (A Joint 3D-2D based Method for Free Space Detection on Roads, 2018, IEEE Winter Conference on Applications of Computer Vision, Pages 643-652).
Claim 3 is met by the combination of Kim and Patra, wherein
Kim teaches:
The method of claim 1 further comprising: 
Kim does not disclose the following; however, Patra teaches:
initializing a segmentation texture for storing segmentation information prior to determining the segmentation (See page 647: “We use scores from the color lines model to compute smoothness of label assignments. The standard SegNet model completely fails to learn the road texture model under varying illumination such as during different times of the day. The varying surface conditions such as from potholes or road restoration also create problems. We have used color lines model to obtain illumination invariant color representations and used it to generate a confidence measure for each pixel being labeled as R (road).”).
Motivation to combine:
Kim and Patra together teach the limitations of claim 3. Patra is directed to a similar field of art (combining 2D and 3D cues for road pixel classification). Therefore, Kim and Patra are combinable. Kim discloses in [0456] and [0463] that a segmented POI or object may include a road; however, the details of the segmentation are not described. Modifying the system and method of Kim by adding the capability of initializing a segmentation texture for storing segmentation information prior to determining the segmentation, as taught by Patra, would yield the expected and predictable result of overcoming texture-based classification failures (see the Abstract). Therefore, it would have been obvious to a person ordinary skill in the art before the effective filing date of the claimed invention to combine Kim and Patra in this way.

Claim 4 is met by the combination of Kim and Patra, wherein
The combination of Kim and Patra teaches:
The method of claim 3, wherein 
And Patra further teaches:
the segmentation information relates to a fixed area around at least one of the image capture devices (See the field of view including the road on page 647: “We use scores from the color lines model to compute smoothness of label assignments. The standard SegNet model completely fails to learn the road texture model under varying illumination such as during different times of the day. The varying surface conditions such as from potholes or road restoration also create problems. We have used color lines model to obtain illumination invariant color representations and used it to generate a confidence measure for each pixel being labeled as R (road).”).
Motivation to combine:
Kim and Patra together teach the limitations of claim 4. Patra is directed to a similar field of art (combining 2D and 3D cues for road pixel classification). Therefore, Kim and Patra are combinable. Kim discloses in [0456] and [0463] that a segmented POI or object may include a road; however, the details of the segmentation are not described. Modifying the system and method of Kim by adding the capability of having the segmentation information relate to a fixed area around at least one of the image capture devices, as taught by Patra, would yield the expected and predictable result of overcoming texture-based classification failures (see the Abstract). Therefore, it would have been obvious to a person ordinary skill in the art before the effective filing date of the claimed invention to combine Kim and Patra in this way.

Claim 5 is met by the combination of Kim and Patra, wherein
The combination of Kim and Patra teaches:
The method of claim 1, wherein 
And Patra further teaches:
the world-space map is established by applying a surface tracker to the plurality of image frames (See SLAM in Fig. 2.).
Motivation to combine:
Kim and Patra together teach the limitations of claim 5. Patra is directed to a similar field of art (combining 2D and 3D cues for road pixel classification). Therefore, Kim and Patra are combinable. Kim discloses in [0339] that a 3D map, serving as the world-space map, is generated by performing 3D modeling on a plurality of images received from multiple vehicles; however, application of a surface tracker to the frames to establish the world-space map is not disclosed. Modifying the system and method of Kim by adding the capability of establishing the 

Claim 11 is met by the combination of Kim and Patra, wherein
The combination of Kim and Patra teaches:
The method of claim 1, wherein 
And Patra further teaches:
the segmentation texture is a two-dimensional data structure, each entry in the segmentation texture including at least one value indicating a likelihood that a corresponding pixel in the image frame fulfils a segmentation criterion (See page 647: “We have used color lines model to obtain illumination invariant color representations and used it to generate a confidence measure for each pixel being labeled as R (road).” Confidence measure and R labels serve as a two-dimensional data structure. ).
Motivation to combine:
See the motivation to combine in the treatment of claim 3. 

Claim 12 is met by the combination of Kim and Patra, wherein
The combination of Kim and Patra teaches:
The method of claim 11, wherein 
And Patra further teaches:
the segmentation texture is a ground/floor segmentation texture and the segmentation criterion is a criterion for assigning a pixel to a ground/floor object class (See page 647: “We have used color lines model to obtain illumination invariant color representations and used it to generate a confidence measure for each pixel being labeled as R (road).”).
Motivation to combine:
See the motivation to combine in the treatment of claim 3. 

Claim 14 is met by the combination of Kim and Patra, wherein
The combination of Kim and Patra teaches:
The method of claim 1, further comprising:  
And Patra further teaches:
running at least one world-space post-processing filter (See section 4.1 as a whole on page 646, generating 3D priors.).
Motivation to combine:
Kim and Patra together teach the limitations of claim 14. Patra is directed to a similar field of art (combining 2D and 3D cues for road pixel classification). Therefore, Kim and Patra are combinable. Modifying the system and method of Kim by adding the capability of running at least one world-space post-processing filter, as taught by Patra, would yield the expected and predictable result of dense 3D context transfer (see 1st full paragraph on page 645). Therefore, it would have been obvious to a person ordinary skill in the art before the effective filing date of the claimed invention to combine Kim and Patra in this way.

Claim 17 is met by the combination of Kim and Patra for the reasons given in the treatment of claim 3.

Claim 18 is met by the combination of Kim and Patra for the reasons given in the treatment of claim 5.


Claims 6-10, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2018/0066956) in view of Patra (A Joint 3D-2D based Method for Free Space Detection on Roads, 2018, IEEE Winter Conference on Applications of Computer Vision, Pages 643-652) in view of Wolf (Behavior-Based Obstacle Detection in Off-Road Environments considering Data Quality, 18 April 2019, International Conference on Informatics in Control, Automation and Robotics, Pages 786-809).
Claim 6 is met by the combination of Kim, Patra, and Wolf, wherein
Kim teaches:
The method of claim 1, wherein determining the segmentation comprises: 
Kim does not disclose the following; however, Patra teaches:
obtaining segmentation in screen-space from the at least one of the plurality of image frames; projecting the screen-space segmentation into world-space (See free space generated using SLAM and road segmentation in Fig. 2.); and 
Motivation to combine:
See the motivation to combine in the treatment of claim 4 or 5.
The combination of Kim and Patra does not appear to disclose the following; however, Wolf teaches:
integrating the projected segmentation into the world-space map using a temporal filter (See the Abstract first and then page 10, where non-noisy data are integrated into an assessment of traversable and non-traversable areas, serving as a world-space map: “The fusion percept averages signals and acts as low pass filter. Its output may be used as a feedback input for signal correction. By introducing feedback to the system, the filter changes from an finite impulse response (FIR) to an infinite impulse response (IIR) filter”).
Motivation to combine:


Claim 7 is met by the combination of Kim, Patra, and Wolf, wherein
The combination of Kim, Patra, and Wolf teaches:
The method of claim 6, wherein 
And Patra further teaches:
segmentation is obtained in screen space by executing a semantic segmentation neural network with the at least one of the plurality of image frames as input (See SegNet in Fig. 2 and page 646.).
Motivation to combine:
See the motivation to combine in the treatment of claim 3.

Claim 8 is met by the combination of Kim, Patra, and Wolf, wherein
The combination of Kim, Patra, and Wolf teaches:
The method of claim 7, wherein 
And Patra further teaches:
the determination of segmentation is iteratively repeated for a subset of the plurality of image frames, and wherein the method further comprises: determining whether a (See page 650: “We use SegNet for modelling road texture in 2D. We also use the sparse structure generated by SLAM to generate higher level priors which in-turn generates additional inferences from 3D about the road and obstacles. The 3D cues help in filling out gaps in the 2D road detection using texture and also corrects the inaccuracies occurring due to errors in segmentation. 2D priors, on the other hand, helps to correct areas where inaccuracies occur in estimated depth.” The formulated energy minimization problem is understood to be iterative.).
Motivation to combine:
See the motivation to combine in the treatment of claim 3.

Claim 9 is met by the combination of Kim, Patra, and Wolf, wherein
The combination of Kim, Patra, and Wolf teaches:
The method of claim 6, wherein determining the segmentation further comprises: 
And Patra further teaches:
storing the screen-space segmentation in a segmentation texture (See page 647: “We have used color lines model to obtain illumination invariant color representations and used it to generate a confidence measure for each pixel being labeled as R (road).”).
Motivation to combine:
See the motivation to combine in the treatment of claim 3.

Claim 10 is met by the combination of Kim, Patra, and Wolf, wherein
The combination of Kim, Patra, and Wolf teaches:
The method of claim 6, wherein 
And Patra further teaches:
the screen-space segmentation is projected into world-space by storing the projected segmentation in a temporary world-space segmentation texture and then integrating the temporary world-space segmentation texture from this frame into the world-space map (See page 647: “For temporal consistency of 3D priors, we also use the plane and objects fitted in the point cloud corresponding to the previous frame by transferring them to the current frame using the pairwise camera pose obtained using SLAM. We define another data cost D2(p) similar to Equation 3 where the per-pixel ray intersection of the current image is computed w.r.t the transferred 3D priors (corresponding to the previous frame).”).
Motivation to combine:
See the motivation to combine in the treatment of claim 3.

Claim 13 is met by the combination of Kim, Patra, and Wolf, wherein
The combination of Kim, Patra, and Wolf teaches:
The method of claim 6, wherein 
And Wolf further teaches:
the temporal filter is an infinite impulse response (IIR) filter or a finite impulse response (FIR) filter (See page 10: “The fusion percept averages signals and acts as low pass filter. Its output may be used as a feedback input for signal correction. By introducing feedback to the system, the filter changes from an finite impulse response (FIR) to an infinite impulse response (IIR) filter”).
Motivation to combine:
See the motivation to combine in the treatment of claim 6.

Claim 19 is met by the combination of Kim, Patra, and Wolf for the reasons given in the treatment of claim 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661